À
NS REPUBLIQUE DU CAMEROUN Paix-Travail-Patrie

CONVENTION PROVISOIRE D'EXPLOITATION
CONSECUTIVE AU TRANSFERT DE LA CONCESSION FORESTIERE N° 1071

exe (À À Yépemnroricag au 22 07 26

En application des dispositions de la Loi n° 94/01 du 20 Janvier 1994 portant
Régime des Forêts, de la Faune et de la Pêche, du décret n° 95/531/PM du 23 Août
1995 fixant les modalités d'application du Régime des Forêts, de l'arrêté 0222 du 25
mai 2001 fixant les procédures d ‘élaboration, d'approbation, de suivi et de mise en
œuvre des plans d'aménagement des forêts de production du domaine forestier
permanent, sur accord du Premier Ministre, Chef du Gouvernement, une Convention
Provisoire d'Exploitation d'une concession forestière est passée entre:

Le Gouvernement de la République du Cameroun représenté par le Ministre chargé
des Forêts,

d'une part;
ET

La Société Etablissements TONKAM MARCEL ET COMPAGNIE (ETM) Sarl B.P
228 Mbalmoyo représentée par Monsieur Alexis NGNOCHE en qualité de Gérant,

d'autre part.

Il a été convenu ce qui suit: +

Article 1”: DISPOSITIONS GÉNÉRALES

al(i): La présente Convention Provisoire d'Exploitation définit les conditions
d'obtention d'une Convention Définitive d'Exploitation et confère au concessionnaire
e droit d'obtenir annuellement, pendant la durée de la convention provisoire, une
autorisation pour exploiter une assiette de coupe d'une superficie maximale fixée par
es textes en vigueur.

al(2): La présénte Convention Provisoire d'Exploitation s'exerce sur un
erritoire de 92 241 ha dans le Domaine Forestier Permanent désigné comme étant
a concession forestière n° 1071 et dont les limites sont fixées par celles des Unités
Forestières d'Aménagement n° 10 043 et 10 055 tel que décrit dans le plan de
ocalisation.

Article 2: DURÉE DE LA CONVENTION

La présente Convention Provisoire d'Exploitation a une validité de trois (03) ans non
renouvelable à compter de la date de signature:

F2
du

Article 3: CONDITIONS D'EXPLOITATION

La présente Convention Provisoire d'Exploitation est assortie d'un cahier des charges
qui comprend les clauses générales et les clauses particulières que le
concessionnaire s'engage à exécuter.

Article 4: Pour prétendre jouir du droit d'exploiter la concession forestière qui lui est
attribuée, le concessionnaire s'engage à y effectuer, à ses frais, conformément aux
normes en vigueur, et sous le contrôle technique de l'Administration chargée des
Forêts, les travaux ci-après :

- la matérialisation des limites de la concession et des assiettes de coupes
annuelle ;

- l'inventaire d'aménagement ;

- l'élaboration du plan d'aménagement ;

- l'établissement d’un premier plan de gestion quinquennal ;

- l'élaboration du plan d'opération de la première année du plan de gestion ;

- l'inventaire annuel d'exploitation sur les superficies à couvrir chaque
année ;

Article 5: DISPOSITIONS SUR L'AMÉNAGEMENT

(1): l'inventaire d'aménagement doit être réalisé selon les normes en vigueur
en république du Cameroun.

Les résultats de l'inventaire d'aménagement doivent être approuvés
préalablement à l'élaboration du plan d'aménagement, par l'administration chargée
des forêts qui délivre à cet effet au concessionnaire une attestation de conformité.

(2): le contrôle de l'inventaire d'aménagement contrairement à l'inventaire
annuel d'exploitation se fait au fur et à mesure que sont effectués les travaux,
notamment dès l'ouverture des deux premiers layons. j

(3) : le plan de sondage de l'inventaire d'aménagement doit être déposé à la
Direction des Forêts au moins trente (30) jours avant le début des travaux. La
Direction des Forêts dispose de 30 jours pour délivrer une attestation de conformité
et passé ce délai, le concessionnaire est réputé tacitement détenteur de ladite
attestation.

(à) :la vérification des travaux d'inventaire se fait dès l’ouverture du 2° layon,
conformément aux normes de vérification des travaux d'inventaire d'aménagement.

A la fin des travaux de terrain, le concessionnaire transmet à la DF/SDIAF, le
rapport d'inventaire et-une disquette contenant la totalité des données saisies. La
DF/SDIAF dispose de 45 jours pour délivrer une attestation de conformité des
travaux d'inventaire d'aménagement et du rapport d'inventaire ou pour informer le
concessionnaire des corrections à apporter ou des travaux à recommencer

(5) : toutes les contre-expertises, à réaliser par l'Administration chargée
Forêts, s'effectuent aux frais du concessionnaire qui encourt des sanctions en c2
fausses déclarations.

(6): le plan d'aménagement est réalisé conformément aux pro
d'élaboration et d'approbation adoptées et publiées par le Ministère en cha
Forêts et aux documents techniques et normatifs auxquels lesdites procéd

référence.

(7): le plan d'aménagement doit être assorti du premier plan de gestion
quinquennal et du plan d'opération de la première année du plan de gestion

al(8) : le plan d'aménagement doit être terminé et déposé à l'administration forestière
au moins six (6) mois avant la fin de la présente convention provisoire d'exploitation
à titre exceptionnel.

Article 6: DISPOSITIONS SUR L'EXPLOITATION

(1): Le concessionnaire est tenu, à chaque année, de déposer à
l'Administration chargée des Forêts, une demande d'assiette annuelle de coupe et
les résultats de l'inventaire d'exploitation pour cette assiette, qui ne peut excéder la
superficie maximale fixée par les textes en vigueur.

(2): L'inventaire d'exploitation doit être réalisé en conformité avec les normes
en vigueur et en dénombrant les tiges par classes de 10 cm de diamètre.

(3): Le concessionnaire est tenu de matérialiser et de respecter les limites de
chaque assiette de coupe annuelle, de respecter les diamètres minima d'exploitation
DME, de tenir à jour les carnets de chantier et les lettres de voiture, sans préjudice
de l'application de toutes les autres obligations découlant de la ÉgiementetIon) en
vigueur et des clauses particulières du cahier des charges.

(4): Le concessionnaire est tenu de déposer chaque année à l'Administration
chargée des Forêts, un rapport annuel d'intervention forestière un mois après la fin
de l'exercice et, le rapport annuel d'opération de la société forestière au plus tard
trois mois après la fin de l'année financière.

(6): Le concessionnaire est tenu de payer l'ensemble des charges fiscales
conformément à la législation en vigueur. :
Article 8:  L'exécution intégrale des obligations prévues à la présente convention
donne lieu à la délivrance par le Ministre chargé des Forêts, d'une attestation de
/conformité aux clauses de la Convention Provisoire d'Exploitation en vue de
/ 'obtention d'une Convention Définitive d'Exploitation.

Article 9 : RESILIATION u
(1): L'inexécution des obligations de la présente convention entraîne au terme
de sa période de validité, son annulation pure et simple.

(2): Toutefois, le-Ministre chargé des Forêts se réserve le droit d'annuler la
présente convention avant terme en cas d'irrégularités dûment constatées par une
commission d'experts techniques désignée à cet effet, notamment le dépassement
des limites des assiettes de coupe autorisées chaque année à l'exploitation, ou le
non-paiement de l'ensemble des charges fiscales visées à l'article 7 alinéa 5 ci-
dessus.

Article 10: ACCEPTATION

Le représentant de la société signataire de la présente convention pro
déclare avoir pris connaissance de toutes les clauses et conditions de

convention incluant son cahier des charges qui en fait partie intégrante, et déclare en
accepter sans réserve toutes les dispositions.

Article 12: Le Directeur des Forêts est chargé de contrôler l'exécution de la présente
Convention Provisoire d'Exploitation qui prend effet à compter de la date de
signature./-

Fait à , le

LU ET APPROUVÉ

POUR LA SOCIETE ETM Sarl

2. Le Ministre
The Minister
H,

